DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	Claims 1-25 are pending and are examined in this Office Action.

Claim Objections
Claims 2 and 19 are objected to because of the following informalities:  
Claim 2 requires having “essentially all of the physiological and morphological characteristics of” … … a TBG 40 celery plant; however this appears to refer to a plant or a “part thereof”, and there is no way that a “part” of a celery plant can have ALL of the physiological and morphological characteristics because it is just one part of the plant. Applicant is advised to move “or a plant part thereof” to the end of the claim.
In claim 19, the list of desired traits in part (a) is not recited correctly for a Markush group.  A Markush group should not include “or”; rather the list should separate all items by a comma, and the conjunction “and” should be inserted immediately prior to the last item in the list. Applicant is advised to replace “modified iron-deficiency chlorosis and resistance to bacterial disease, fungal disease or viral disease” with - -  modified iron-deficiency chlorosis, resistance to bacterial disease, resistance to fungal disease, and resistance to viral disease - - . 
Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness
Claims 2, 19, and 25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the TBG 40 plants" in part (c).  There is insufficient antecedent basis for this limitation in the claim.  Previously, in part (a) there is one singular TBG 40 plant, and because the plant has already reached maturity and produced progeny plants in part (b), it is no longer available for cross-pollinating in part (c).  Applicant is advised to replace “the TBG 40 plants” with - - a TBG 40 plant - - to overcome this rejection.
Claims 2 and 25 recite “essentially" all of the physiological and morphological characteristics of a TBG 40 celery plant.
See Nautilus, Inc. v. Biosig Instruments, Inc, No. 13-369, in which the Supreme Court held that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.
One skilled in the art understands that introducing a gene conversion (encompassed by claim 25) is carried out by cross-pollinating the recipient plant with a different plant that has the desired locus/trait to be added.  This produces an F1 hybrid which is subsequently cross-pollinated back to the original recipient plant in the technique called “backcrossing” (see Fehr, (Iowa State University, "Principles of Cultivar Development," Vol. 1 Theory and Technique and Vol. 2 Crop Species, Soybean, Macmillian Publishing Company, New York (1987) pp. 360-376).  The amount of genomic DNA from each plant depends upon the number of generations of backcrossing that has been carried out (Id. at 370, Table 28-2).  It is possible to backcross enough times to arrive at a plant that has “almost 100% of its original genes” and also the newly added desired gene (Id. at 362) or one can carry out a single backcross to arrive at a plant that, on average, would have only 75% of the original genes (Id. at Table 28-2).  One skilled in the art also understands that sometimes additional genes are linked to the desired gene and the linked genes can introduce additional traits (Id. at 371).
In this case, it is unclear what characteristics must be retained after back-crossing for a plant to have “essentially all” of the physiological and morphological characteristics.  For claim 2, there are no required starting materials or method steps, so the plant could have been derived from any method of growing a celery plant, and it is unclear which characteristics of TBG 40 are required to constitute having “essentially all” of the physiological and morphological characteristics.
The British Dictionary (via Websters.com) defines “essentially” as “in a fundamental or basic way; in essence” and Websters.com defines “essential” as “absolutely necessary; indispensable".  It is unclear which characteristics of a plant produced by locus conversion and/or back-crossing are considered "essential", and it is unclear how many of the characteristics would need to be present to satisfy the limitation that “essentially all” of the characteristics are present.
Within the US Patent literature, there are numerous examples of different interpretations of the word “essentially”, some are provided here:  
US 2013/0291219 A1, paragraph 0011, which states “Essentially homogeneous corresponds to “at least about 97%” inbred seed.”, and this definition allows for about 3% variation.  
US 2014/0072693 A1, paragraph 0007, which states "essentially homogeneous population of lettuce seed is exemplified to have at least about 97% of the total seed, including at least about 98%, 99%, or more of the seed", and this example allows for "about" 1%, 2%, or 3% variation. 
US 2014/0228479 A1, paragraph 0039, which states ““essentially saturated” diene elastomers (low or very low content of units of diene origin, always less than 15%)”, and this allows for up to a 15% variation. 
US 2014/0224707 A1, paragraph 0033, which states “essentially horizontal is defined as a variation of the slope of a plane or a straight line with respect to the vertical, or with respect to the horizontal, of an angle .alpha. of between +/- 5 degrees”, and this allows for 5.6% variation relative to 90 degrees, and 11% variation relative to 45 degrees.
US 2014/0223669 A1, paragraph 0020, which states “as defined herein, “essentially free of a component” means that no amount of that component is deliberately incorporated into the composition.”.
This limited sampling of US Patent publications demonstrates widely varying definitions for "essentially".
The instant specification does not clarify the metes and bounds of this recitation.  On page 8 in paragraph 42, the instant specification states the following:

    PNG
    media_image1.png
    130
    586
    media_image1.png
    Greyscale

On page 59 in paragraph 239, the specification states that “an” is “to be construed to cover both the singular and the plural, unless otherwise indicated herein or clearly contradicted by context”.  Therefore “an occasional variant trait” means a plurality of variant traits. 
For these reasons, the claims are indefinite because one of skill in the art, in light of the specification, would not know with reasonable certainty what the scope of the claimed invention is.



Lack of Enablement
Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. All dependent claims are included in this rejection.
The claims are directed to seeds and plants of celery cultivar TBG 40 or plants and plant parts derived from said cultivar, and methods that utilize said cultivar.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of the cultivar is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant.  It is noted that Applicant intends to deposit seeds (Spec. 60) but the deposit has not, yet, been made, and therefore no accession number is available; furthermore, they have not stated if the deposit will be made under the Budapest Treaty or not.  
	(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein, furthermore the deposit must be ACCEPTED under the Budapest Treaty.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	(v)	the deposit will be replaced if it should ever become inviable. 

	
Inadequate Written Description
Claims 2, 6, 7, 9, 11, 12, 14, 16, 18, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to plants having “essentially all” of the physiological and morphological characteristics of celery cultivar TBG 40 and/or plants derived from breeding programs that utilize TBG 40 as a starting material.
	Applicant describes the breeding history for celery cultivar TBG 40 as spontaneous dwarf mutants that appeared in a commercial crop of celery variety Hill’s Special.  Five dwarf mutants were selected and selfed and reproduced as pure true breeding dwarfs having a single recessive gene.  One of the mutants was placed into seed production and designated TBG 40 (Spec 12 ¶ 77).  Applicant describes morphological characteristics of TBG 40 in Table 1 (Id. at 12-14).
	Applicant does not describe any progeny of TBG 40 produced by out-crossing to a non-TBG 40 plant followed by additional breeding steps, such as, perhaps, back-crossing to a TBG 40 plant.
	It is known in the art that when a plant is cross-pollinated with a plant that is not the same genotype and phenotype, the result is an F1 hybrid comprising one set of chromosomes from each parent plant.  It is known in the art that when a hybrid plant goes through gametogenesis for sexual propagation (formation of sperm in the pollen or egg in the ovule) that there will be cross-over events during meiosis that will result in hybrid chromosomes that are a mosaic of the two parent plants utilized to form the F1 hybrid. For this reason F2 plants have an unpredictable phenotype and genotype because the hybrid chromosomes have a random mix of genes (see Fehr).
	For this reason, any progeny of TBG 40 celery plants that are further removed than an F1 progeny are not adequately described either at the DNA level or at the morphological characteristic level.
	For claim 2, specifically, it is unclear how many characteristics and which characteristics of TBG 40 are required for the claimed celery plant (see indefiniteness, above), and the claim does not require any particular genotype at all.  Therefore the claim encompasses a broad and undefined genus and Applicant has not described an adequate number of species that fall within this genus nor do these species appear to have been in the Applicant’s possession at the time of filing.
	For claims 6 and 7, the claims are directed to a seed or plant produced by a method that “comprises” crossing TBG 40 with a different celery plant (see claim 5).  Because the method uses the open language of “comprises” it is inclusive of an unlimited number of additional unrecited method steps, and therefore, claims 6 and 7 are inclusive of progeny plants further removed from TBG 40.  If Applicant intends for claims 6 and 7 to be directed only to F1 progeny, then they are invited to replace “A celery” with - - An F1 celery - - .
	Claims 9, 11, 12, 14, 16, and 18 are each directed to a celery plant produced by a method that comprises introducing a gene or a transgene into TBG 40, and such methods can involve outcrossing. For this reason, the claims are inclusive of plants that no longer retain the physiological and morphological characteristics of TBG 40 and no longer retain the underlying genetics of TBG 40.  Applicant has not described such plants and does not appear to have been in possession of such plants at the time of filing.
	Claim 25 is directed to a genetically modified celery plant produced by mutation, transformation, gene conversion, genome editing, RNA interference, or gene silencing of TBG 40.  Although claim 25 requires that the plant comprises “essentially all” of the physiological and morphological characteristics of TBG 40, it is unclear how many characteristics and which characteristics of TBG 40 are required for the claimed celery plant (see indefiniteness, above).  Therefore, the claim encompasses an undefined genus of plants and Applicant has not described an adequate number of species that fall within this genus nor do these species appear to have been in the Applicant’s possession at the time of filing.
	Accordingly, the specification fails to provide an adequate written description to support the genus of celery plants produced by methods that use TBG 40 as a starting material or the genus of celery plants comprising “essentially” all of the physiological and morphological characteristics of TBG 40 as set forth in the claims.  (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 6, 7, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plant Variety Protection (PVP) Certificate No. 500019 ((1995) U.S. Dept. of Agriculture; Plant Variety Protection Office; pp. 1-25).
The claims are drawn to plants having “essentially all” of the physiological and morphological characteristics of celery cultivar TBG 40 and/or plants derived from breeding programs that utilize TBG 40 as a starting material.
	The prior art teaches celery variety “Hill’s Special”, and the instant invention, TBG 40, was derived from “Hill’s Special” by a single recessive mutation that occurred in stored seeds of Hill’s Special (Spec. 12).  Therefore, the instant celery plants and seeds share the same underlying genetics as Hill’s Special with the exception of this single recessive mutation that causes dwarfism.  Comparing the traits listed in the PVP certificate for Hill’s Special to the traits listed in the instant Table 1 (Spec. 12-14) and Table 5A (Id. at 57), it is clear that the two celery varieties share many of the same traits: 
similar number of outer petioles (12 or 13), cylindrical and compact stalk shape, full heart formation, similar petiole width and thickness, slightly cupped petioles, 5 GY color on the Munsell color chart (very dark green), no anthocyanins, normal stringiness, inconspicuous ribbing (smooth), 5 GY color for leaf blade, very slow bolting (tolerant), and susceptible to Late Blight.
	Sharing all of these traits demonstrates that Hill’s Special celery plants comprise “essentially all” of the physiological and morphological characteristics of TBG 40 as required in the instant claims 2 and 25.  Because Hill’s Special differs only by a single recessive mutation, it is encompassed by these claims.  For claims 6 and 7, if TBG 40 were out-crossed to a tall celery plant and then back-crossed (as encompassed by the instant claims), such a plant would be indistinguishable from Hill’s Special celery plants because Hill’s Special celery plants differ from TBG 40 only by a single recessive mutation that causes dwarfism.  Because claims 6, 7, and 25 are “product by process” claims, if the prior art is indistinguishable from the claimed product even though it may have been produced by a different process, then the prior art anticipates the claims (see MPEP 2113).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 12, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plant Variety Protection (PVP) Certificate No. 500019 ((1995) U.S. Dept. of Agriculture; Plant Variety Protection Office; pp. 1-25) in view of US Patent No. 9,713,308 (2017).
The claims are drawn to plants derived from breeding programs that utilize TBG 40 as a starting material and introduce herbicide resistance, pest or insect resistance, disease resistance, modified fatty acid or carbohydrate metabolism, or male sterility.
	The prior art teaches celery variety “Hill’s Special”, and the instant invention, TBG 40, was derived from “Hill’s Special” by a single recessive mutation that occurred in stored seeds of Hill’s Special (Spec. 12).  Therefore, the instant celery plants and seeds share the same underlying genetics as Hill’s Special with the exception of this single recessive mutation that causes dwarfism.  Comparing the traits listed in the PVP certificate for Hill’s Special to the traits listed in the instant Table 1 (Spec. 12-14) and Table 5A (Id. at 57), it is clear that the two celery varieties share many of the same traits: 
similar number of outer petioles (12 or 13), cylindrical and compact stalk shape, full heart formation, similar petiole width and thickness, slightly cupped petioles, 5 GY color on the Munsell color chart (very dark green), no anthocyanins, normal stringiness, inconspicuous ribbing (smooth), 5 GY color for leaf blade, very slow bolting (tolerant), and susceptible to Late Blight.
	The PVP certificate for Hill’s Special does not teach herbicide resistance, pest or insect resistance, disease resistance, modified fatty acid or carbohydrate metabolism, or male sterility.  In addition, Hill’s Special is taller than TBG 40 because they differ by a single recessive mutation that confers dwarfism.
	The ‘308 patent claims celery plants having genes introduced to confer herbicide resistance (claim 10), pest or insect resistance (claims 12 and 13), disease resistance (claim 15), modified fatty acid or carbohydrate metabolism (claim 24), or male sterility (claim 17).
	At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to introduce a gene into Hill’s Special to confer herbicide resistance, pest or insect resistance, disease resistance, modified fatty acid or carbohydrate metabolism, or male sterility as taught and claimed in the ‘308 patent.  One would have been motivated to introduce one of these genes because the ‘308 patent teaches that these added traits are desirable (see columns 13-17 and the claims). The instant claims do not require that any particular characteristics or traits of TBG 40 must be retained after introducing the desired trait, therefore the one trait difference between TBG 40 and Hill’s Special (height) is not required in the plants claimed in claims 9, 11, 12, 14, 16, and 18.

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662